Citation Nr: 0702687	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-30 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement for service connection for migraines due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from March 1988 to August 
1992, which included service in Southwest Asia in support of 
Operation Desert Shield/Desert Storm.

This claim comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that, in pertinent part, denied a claim of 
entitlement to service connection for migraines due to 
undiagnosed illness.


FINDING OF FACT

The appellant's migraine headaches have been attributed by 
competent evidence to a known clinical diagnosis.  They were 
not shown in service, and have not been associated by 
competent evidence to service on any independent basis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
migraine headaches, to include as due to an undiagnosed 
illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of February 2002 and 
April 2004 letters from the RO to the appellant.  These 
letters informed her of what evidence was required to 
substantiate her claim and of her and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her possession to the 
AOJ.  The February 2002 letter was issued prior to the 
initial adjudication of the claim in April 2003, and there is 
therefore no prejudicial timing defect under Pelegrini, 
especially where the appellant has since been provided the 
opportunity to respond to these VCAA notifications prior to 
the readjudication of her claim in the subsequent June 2004 
statement of the case (SOC).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records and post-service private 
medical records.  The report of a May 2000 VA examination has 
also been included.  The appellant requested the opportunity 
for a personal hearing at the RO before a member of the 
Board, which was held on July 20, 2006, at which time she 
submitted additional evidence and a signed waiver of RO 
consideration of this evidence.  This transcript and 
additional evidence have been included and reviewed as part 
of the Board's review of the appellant's claim.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Service Connection due to Undiagnosed Illness

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent, or more, not later than December 31, 
2006; and which, by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). (As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the date 
on which the veteran last performed active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Effective November 9, 2001, the 
period within which such disabilities must become manifest to 
a compensable degree was extended to December 31, 2006. (see 
66 Fed. Reg. 56,614 (November 9, 2001)).

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  See 38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted." Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107- 103, 115 
Stat. 976 (2001).  These changes became effective on March 1, 
2002.  Among other things, these changes revised the term 
"chronic disability" to "qualifying chronic disability," 
and included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).

Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Thus, the Board must analyze the appellant's 
Persian Gulf War undiagnosed illness claim under the revised 
criteria as well.

The appellant contends, in essence, that she has migraine 
headaches as a result of her active military service. 
Specifically, she believes that this problem is the result of 
undiagnosed illness incurred during her service in the 
Persian Gulf War.  In the alternative, the appellant has 
argued that if it is concluded that this is a diagnosed 
illnesses versus an undiagnosed illness, then it can be 
directly related to her period of active service.

As noted earlier, the appellant served on active duty from 
March 1988 to August 1992, which included service in 
Southwest Asia in support of Operation Desert Shield/Desert 
Storm.

In February 1999, the appellant filed her initial claim for 
service connection for disabilities relating to her service 
in the Persian Gulf, citing severe migraine headaches, muscle 
aches, sore joints, fatigue, swollen lymph nodes, and hair 
loss as the claimed disabilities.  

In an April 2003 rating decision, service connection was 
granted for dysthymia, chronic fatigue syndrome, and 
polyarthralgia with sore joints.  Service connection was 
denied for several diseases and symptoms, including swollen 
lymph glands, muscle aches, hair loss, migraine headaches, 
and a back condition.  The appellant has continued the appeal 
as to the issue of service connection for migraine headaches 
only.  The Board will analyze this claim first as to whether 
it can be granted based upon its existence as an undiagnosed 
illness under the presumptions afforded to certain Persian 
Gulf veterans, and then on the basis of a direct incurrence.

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Upon VA examination in May 2000
[as also reflected in prior post-service medical records], 
the appellant's diagnoses included cervicogenic headaches, 
migraine headaches, and vascular headaches (migraine vs. 
cluster).  For purposes of information only, and without 
reliance thereon, the Board notes that a cluster headache is 
possibly a type of migraine, which is characterized by 
attacks of unilateral excruciating pain of the eye and 
forehead, with temperature elevation, lacrimation, and 
rhinorrhea; attacks last from 15 minutes to about an hour and 
tend to occur in clusters, sometimes a few times a day for 
two to eight weeks followed by months or years without 
occurrence.  A vascular headache is a classification for 
certain types of headaches, based on a proposed etiology 
involving abnormal functioning of the blood vessels or 
vascular system of the brain; included are migraine, cluster 
headache, toxic headache, and headache caused by chronic or 
episodic increases in blood pressure.  Dorland's Illustrated 
Medical Dictionary 817-818 (30th ed. 2003).  A migraine is an 
often familial symptom complex of periodic attacks of 
vascular headache, usually temporal and unilateral in onset, 
commonly associated with irritability, nausea, vomiting, 
constipation, or diarrhea, and often photophobia.  Id. at 
1158.

It was noted that there was no evidence of the appellant's 
migraine upon her separation examination in August 1992, but 
that she had findings of vascular headaches in April 1997 
[over four years after active service].  Since the 
appellant's migraine headaches have been attributed to a 
diagnosis, or are a diagnosis in and of themselves, there is 
no legal entitlement to consideration under the undiagnosed 
illness provisions.  Where there is no entitlement under the 
law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further finds that, even under the revised 38 
U.S.C.A. § 1117, the claim of service connection for migraine 
headaches due to an undiagnosed illness must fail.  The 
appellant's symptoms have already been attributed by a VA 
examiner to an undiagnosed illness or a medically 
unexplained, chronic multi-symptom illness such as chronic 
fatigue syndrome, and their severity and frequency have 
already been considered as a factor when determining the 
appellant's disability rating for those service-connected 
conditions discussed previously.  Moreover, the VA Secretary 
has not, to date, determined that migraine headaches warrant 
a presumption of service connection.  Therefore, the Board 
finds that, even under the revised language of 38 U.S.C.A. § 
1117, the appellant's claim of service connection for 
migraine headaches due to an undiagnosed illness must be 
denied as a matter of law.

Direct Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

When there is an approximate balance of positive and negative 
evidence after considering all information, lay and medical 
evidence of record in a case regarding any issue material to 
the determination of a matter, which does not satisfactorily 
prove or disprove the claim, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Contrary to the appellant's testimony at the July 2006 
hearing, there is no evidence of complaints of headaches in 
the appellant's service medical records.  She denied having 
any complaints of headaches while she was being examined for 
other medical complaints in December 1988, June 1989, and May 
1991.  At her separation examination in August 1992, she 
specifically denied having frequent or severe headaches.  
Medical records reflecting the appellant's alleged complaints 
during the first five years after active service are not 
present.  The first indication from the record of complaints 
is from January 1997, when she complained of dull, throbbing 
headaches that were usually right or left hemicranial with 
photo/phonophobia, visual "blurring" and nausea.  She 
stated that she had had these headaches since 1992.  Her 
physician diagnosed her with common migraines and prescribed 
sumatriptan.  In April 1997, she complained of and received 
treatment for vascular headaches, including being prescribed 
Toradol and Fiorinol.  At the May 2000 VA examination, the 
appellant stated that she began having headaches in 1990.  
They were occipital, bilateral, throbbing, and she had 2-3 
per week, lasting four hours, often on awakening, and they 
occasionally lasted all day.  The examiner diagnosed her with 
cervicogenic headaches and noted that she took nortriptyline 
for them.  At the July 2006 hearing, she testified that she 
had complained of headaches while in service, but that no one 
had related her headaches directly to service.  

There is no nexus statement from a physician in the record 
that directly connects the appellant's complaints of migraine 
headaches to her time in active military service, other than 
as a symptom of her service-connected chronic fatigue 
syndrome.  The Board does not dispute that the appellant 
worked in a noisy environment while in service, as she has 
described.  However, the appellant is not competent to 
establish that this activity is the cause of her migraine 
headaches, which is a medical determination requiring medical 
expertise.  In general, lay witnesses, such as the appellant, 
are only competent to testify as to factual matters, such as 
what symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

A review of the appellant's entire file shows that there is 
no competent medical evidence of migraine headaches until at 
least five years after service discharge and that there is no 
nexus statement relating the appellant's current migraine 
headaches back to her time in active service, except as a 
symptom of her service-connected chronic fatigue syndrome.  
Therefore, the Board has concluded that the preponderance of 
the evidence is against the claim and the present appeal must 
be denied.


ORDER

Entitlement for service connection for migraines due to 
undiagnosed illness is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


